240 F.3d 1348 (Fed. Cir. 2001)
DOUGLAS F. PIERCE,  Claimant-Appellant,v.ANTHONY J. PRINCIPI, Secretary of Veterans Affairs,   Respondent-Appellee.
00-7060
United States Court of Appeals for the Federal Circuit
DECIDED: February 14, 2001

Appealed from: United States Court of Appeals for Veterans Claims [Copyrighted Material Omitted]
Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for claimant-appellant.
Mark L. Josephs, Trial Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, argued for respondent- appellee. With him on the brief were David M. Cohen, Director; and Todd M. Hughes, Assistant Director. Of counsel on the brief were Richard J. Hipolit, Deputy Assistant General Counsel; and Martie S. Adelman, Attorney, Department of Veterans Affairs, of Washington, DC.
Chief Judge Kenneth B. Kramer
Before LOURIE, SCHALL, and BRYSON, Circuit Judges.
SCHALL, Circuit Judge.


1
Douglas F. Pierce appeals the September 21, 1999 decision of the United  States Court of Appeals for Veterans Claims that affirmed a 1998 decision  of the Board of Veterans' Appeals ("Board"). Pierce v. West, No. 98-764  (Vet. App. Sep. 12, 1999) ("Pierce"). The Board concluded that there was no  clear and unmistakable error ("CUE") in decisions issued by the Department  of Veterans Affairs Regional Office ("RO") in 1945, 1946, 1948, and 1949.  In re Pierce, No. 96-10 226 (Mar. 27, 1998) ("1998 Board Decision"). The  Court of Appeals for Veterans Claims determined that the evidence of record  at the time the RO decisions were rendered supported the decisions and that  the RO had complied with applicable statutes and regulations in rendering  the decisions. Pierce, slip op. at 5-6. The court therefore affirmed the  Board decision that there was no CUE in the RO decisions. Id. at 7.


2
Mr. Pierce raises several issues on appeal. With regard to the RO decision  issued in 1945 (the "1945 RO Decision"), he argues that the court should  have considered evidence that was not before the RO when it determined  whether the decision contained CUE. He also argues that the court's  application of a presumption of regularity to the RO's actions violated  38 U.S.C. § 5107(b). Mr. Pierce argues further that the court abused its  discretion by failing to properly exercise its jurisdiction over the Board  decision upholding the 1945 RO Decision. With regard to the RO decision  issued in 1948 (the "1948 RO Decision"), Mr. Pierce argues that the court  misinterpreted Paragraph 13 of the applicable version of the Schedule for  Rating Disabilities when it determined that the decision complied with that  paragraph. Mr. Pierce does not challenge the court's decision insofar as it  relates to the RO decisions issued in 1946 and 1949.


3
We discern no error in the court's affirmance of the Board decision  upholding the 1945 RO Decision and, therefore, affirm that portion of the  court's decision. Because we lack jurisdiction over Mr. Pierce's appeal of  the court's decision with respect to the 1948 RO Decision, we dismiss that  portion of the appeal. We therefore affirm-in-part and dismiss-in-part.

BACKGROUND

4
Mr. Pierce served on active duty in the United States Marine Corps from  December of 1942 until October 6, 1945. In October of 1944, he suffered a  gunshot wound to the head. Upon separation, he was found physically  qualified for discharge.


5
In 1945, Mr. Pierce submitted a claim for disability benefits for residual  effects of the gunshot wound. In the 1945 RO Decision, the RO awarded Mr.  Pierce service-connection for residuals of the wound at a 50% disability  rating. In 1946, Mr. Pierce was hospitalized and underwent surgery to treat  symptoms associated with the gunshot wound. In a decision issued in 1946,  the RO assigned Mr. Pierce a 40% disability rating for residuals of the  wound and a 10% disability rating for the loss of part of his skull. In  1947, Mr. Pierce underwent several physical and psychiatric examinations.  In the 1948 RO Decision, which was issued after these examinations, the RO  assigned Mr. Pierce a 30% disability rating for residuals of the gunshot  wound and a 10% disability rating for the loss of part of his skull.  Thereafter, Mr. Pierce underwent further physical and psychiatric  examinations. In a decision issued in 1949, after these further  examinations, the RO maintained the same ratings that had been assigned in  the 1948 RO Decision.


6
In 1991, Mr. Pierce filed a claim for retroactive increased benefits,  asserting that the 1945, 1946, 1948, and 1949 RO Decisions contained CUE.  When the RO denied the claim, Mr. Pierce appealed the denial to the Board.  The Board determined that the decisions did not contain CUE, and affirmed  the RO decision denying the CUE claim. 1998 Board Decision, slip op. at 20.  Mr. Pierce appealed the Board decision to the Court of Appeals for Veterans  Claims, which affirmed the Board's determination as to all four of the  challenged RO decisions.

DISCUSSION
I.

7
Our jurisdiction with respect to a decision of the Court of Appeals for  Veterans Claims is limited by statute. We can review the validity of any  statute or regulation, or any interpretation thereof, upon which the court  relied in making its decision. 38 U.S.C. § 7292(a) (Supp. IV 1998).  However, we do not have jurisdiction to review a factual determination or  an application of a law or regulation to the facts of a case unless a  constitutional issue is presented. 38 U.S.C. § 7292(d)(2) (1994). The  standard of review that we apply to the court's decisions also is defined  by statute. We must set aside any interpretation of a law or regulation  that we find to be arbitrary, capricious, an abuse of discretion, or  otherwise not in accordance with law. 38 U.S.C. § 7292(d)(1) (Supp. IV  1998).


8
As noted above, Mr. Pierce raises four issues on appeal. With respect to  the 1945 RO Decision, he argues that the Court of Appeals for Veterans  Claims misinterpreted 38 U.S.C. § 5109A(a) and 38 C.F.R. § 3.105(a) when it  determined that, in considering whether the decision contained CUE, it  could not consider evidence that was not of record when the RO decision was  rendered. He also argues that the court's application of a presumption of  regularity to the actions behind the 1945 RO Decision was contrary to 38  U.S.C. § 5107(b). Finally, Mr. Pierce argues that the court abused its  discretion by failing to comply with its statutory obligation to determine  whether the Board decision upholding the 1945 RO Decision was arbitrary,  capricious, an abuse of discretion, or otherwise not in accordance with  law. With respect to the 1948 RO Decision, Mr. Pierce argues that the court  misinterpreted Paragraph 13 of the 1945 version of the Schedule for Rating  Disabilities when it determined that the 1948 Decision complied with that  paragraph. We address each of these issues in turn.

II.

9
38 U.S.C. § 5109A(a) and 38 C.F.R. § 3.105(a)


10
The 1945 RO decision awarded Mr. Pierce a temporary disability rating of  50%. Before the Court of Appeals for Veterans Claims, Mr. Pierce argued  that this decision contained CUE because he should have been awarded a 100%  disability rating. Specifically, Mr. Pierce argued that, in 1945, he was  going to be engaged in a rehabilitative activity that prevented the pursuit  of gainful occupation, thus bringing him under the scope of the guidelines  for the award of a temporary disability rating of 100%. The court refused to consider evidence of Mr. Pierce's rehabilitation program because it was  not in the record when the 1945 RO decision was rendered. Pierce, slip op.  at 5. The court citied Russell v. Principi, 3 Vet. App. 310 (1992) (en  banc), for the proposition that CUE claims must be based on evidence that  was of record when the challenged decision was made. Pierce, slip op. at 3.


11
Mr. Pierce argues that the court misinterpreted 38 U.S.C. § 5109A(a) and  38 C.F.R. § 3.105(a), and that these provisions do not limit the type of  evidence that can be considered when a RO decision is being evaluated for  CUE. We have jurisdiction over this issue because it involves a challenge  to the court's interpretation of a statute and regulation that the court  relied upon in making its decision. See 38 U.S.C. § 7292(a); Pierce, slip  op. at 3-4.


12
Section 5109A(a) provides, "A decision by the Secretary under this chapter  is subject to revision on the grounds of clear and unmistakable error. If  evidence establishes the error, the prior decision shall be reversed or  revised." 38 U.S.C. § 5109A (Supp. IV 1998). Mr. Pierce argues that this  language does not in any way limit the evidence that can be considered to  evidence that was before the RO when the decision was rendered. Therefore,  he contends, the term "evidence" should be given its plain meaning, which  is "any species of proof," and which includes evidence that was not of  record at the time of the challenged decision.


13
Mr. Pierce cites the legislative history of § 5109A in support of his  interpretation of the statute. He argues that Congress stated that § 5109A  was intended to codify the existing regulation, 38 C.F.R. § 3.105(a), which  also lacks any language limiting the evidence that can be considered. Mr.  Pierce acknowledges that the legislative history makes reference to  Russell, where the Court of Appeals for Veterans Claims (at the time named  the "Court of Veterans Appeals") held that CUE claims must be based on  evidence that was of record when the decision at issue was rendered. He  asserts, however, that the legislative history does not discuss or adopt  this aspect of Russell. Mr. Pierce cites the statements of Representative  Evans in the floor debate of the legislation as indicating that there were  two purposes behind § 5109A: (1) to permit the correction of undebatable  errors and (2) to permit the correction of errors that resulted from the  RO's ignoring or wrongfully evaluating the evidence before him. Mr. Pierce  argues that any evidence, including evidence that was not of record when  the decision was made, can be used to establish the undebatable type of  errors contemplated by Representative Evans.


14
Mr. Pierce also cites the history of 38 C.F.R. § 3.105(a) in support of his  position. The original regulation expressly limited the evidence that could  be considered to evidence that was in the file "at the time the prior  decision was rendered." Veterans' Bureau Reg. 187 § 7155 (1928). Mr. Pierce  argues that because this language does not appear in the current version of  the regulation, the current regulation should not be interpreted as  limiting the type of evidence that can be considered. Mr. Pierce also  argues that, because § 5109A was intended to codify the current regulation,  not the original one, it also must not be interpreted as placing any limits  on the evidence that can be considered.


15
Our goal when interpreting a statute is to give effect to the intent of  Congress. NLRB v. Lion Oil Co., 352 U.S. 282, 297 (1957); Assoc. Elec.  Coop., Inc. v. United States, 226 F.3d 1322, 1326 (Fed. Cir. 2000). To  discern Congress' intent, we look primarily to the language of the statute  at issue. Toibb v. Radloff, 501 U.S. 157, 162 (1991). However, we also  consider "the design of the statute as a whole and . . . its object and  policy." Crandon v. United States, 494 U.S. 152, 158 (1990). Following this  approach, we conclude that the interpretation of § 5109A(a) adopted by the  Court of Appeals for Veterans Claims gives effect to the congressional  intent behind the statute; we therefore affirm its interpretation of the  statute.


16
Although the language of § 5109A does not expressly limit the evidence that  can be considered in a CUE challenge to evidence that was of record at the  time the challenged decision was made, the legislative history of the  statute, the purpose of the statute, and the overall statutory scheme for  reviewing veterans' benefits decisions all indicate that Congress intended  the evidence to be so limited.


17
The legislative history of § 5109A expressly sets forth Congress' intent  "to codify existing regulations which make decisions made by the Secretary  at a regional office subject to revision on the grounds of clear and  unmistakable error by the Regional Office." H.R. Rep. No. 105-52, at 1-2  (1997); see also S. Rep. No. 105-157, at 4 (1997). The legislative history  also reveals Congress' awareness and approval of the decision in Russell.  Although the House and Senate reports do not expressly discuss Russell's  holding with respect to the evidence that can be considered when evaluating  a CUE claim, they do discuss Russell as setting forth the current state of  the law which was to be codified by § 5109A. H.R. Rep. No. 105-52, at 2; S.  Rep. No. 105-157, at 3. As set forth above, that law included the  requirement that determinations of CUE must be based on "the record and the  law that existed at the time of the prior . . . decision." Russell, 3 Vet.  App. at 314.


18
The statements made by Representative Evans do not suggest that Congress  intended CUE claims to be based on evidence that was not of record when the  challenged decision was made. First, we are mindful that "the remarks of a  single legislator, even the sponsor, are not controlling in analyzing the  legislative history." Chrysler Corp. v. Brown, 441 U.S. 281, 311 (1979).  Instead, such statements "must be considered with the Reports of both  Houses and the statements of other Congressmen." Id. Moreover, although  Representative Evans appears to describe two types of errors that can be  corrected under § 5109A, the examples provided in his testimony reveal that  both types must be established from the evidence that was of record at the  time the challenged decision was made. See 143 Cong. Rec. 1566, 1567-68  (daily ed. April 16, 1997) (statement of Rep. Evans). Representative Evans  also stated that the standard for CUE claims is similar to the standard  contained in the Social Security regulations "for revision of a claim . . .  due to error that appears on the face of the evidence considered when the  determination . . . was made." Id. at 1568. This statement demonstrates  that Representative Evans contemplated that CUE claims would be based on  evidence that was in existence at the time of the challenged decision.


19
Interpreting "evidence" in § 5109A as limited to evidence that was of  record when the challenged decision was made fits well with the purpose of  providing for CUE review. As set forth in the legislative history, the  purpose behind § 5109A is to provide for the correction of obvious,  outcome-determinative errors in an RO decision. See S. Rep. No. 105-157, at  3. If additional evidence is needed to discern an error in the prior  decision, the decision itself was not made in error so as to contain CUE.


20
This interpretation also fits well with 38 U.S.C. § 5108, which provides  for the reopening of a claim based on new and material evidence. Because §  5108 governs challenges to RO decisions based on new evidence, it is  logical that the evidence that can be relied upon in a challenge brought  under § 5109A would be limited to evidence that was of record at the time  the decision was made. Where new evidence is needed to establish that a  decision was wrong, § 5108, not § 5109A, provides for review of the  decision in view of the new evidence.


21
The pertinent language of 38 C.F.R. § 3.105(a) ("Rule 105(a)") largely  mirrors that of § 5109A: "Error: Previous determinations which are final  and binding . . . will be accepted as correct in the absence of clear and  unmistakable error. Where evidence establishes such error, the prior  decision will be reversed or amended." 38 C.F.R. § 3.105(a). Having  construed the term "evidence" in § 5109A as being limited to evidence that  was of record at the time the challenged decision was made, we cannot give  the term "evidence" in Rule 105(a) a broader meaning. See 38 U.S.C. §  501(a) (1994) (authorizing the Secretary of Veterans Affairs to "prescribe  . . . regulations which . . . are consistent with [the] laws [administered  by the Department of Veterans Affairs]"). Contrary to Mr. Pierce's  arguments, this construction does not conflict with the history of Rule  105(a).


22
Mr. Pierce relies on the absence of limiting language in the current  version of the regulation to support his broad construction of the term  "evidence." However, the explanation that was promulgated when the current  language was adopted stated that the language was a "restatement" of prior  regulations, Veterans Admin. Regulations Transmittal Sheet No. 191, at ii  (May 29, 1959), which, as noted above, did limit the evidence to that which  was of record at the time of the challenged decision. In view of this  explanation, we cannot assume that the term "evidence," as used in Rule  105(a), is intended to have a broader meaning than it did in the prior  version of the regulation.


23
Interpreting "evidence" in Rule 105(a) as limited to evidence that was of  record when the challenged decision was made is consistent with a related  regulation, 38 C.F.R. § 3.104(a) ("Rule 104(a)"). Rule 104(a) relates to  the finality of decisions, and states that decisions "shall be final and  binding . . . as to conclusions based on the evidence on file at the time  the [Department of Veterans Affairs] issues written notification [of the  decision.]" 38 C.F.R. § 3.104(a). Rule 105(a) sets forth exceptions to this  rule of finality. Id.; 38 C.F.R. § 3.105(a). Because Rule 105(a) is a  mechanism for obtaining review of a "final" decision, and because a  decision is "final" only with respect to "conclusions based on the evidence  on file at the time" the decision was made, the evidence that can be  considered during a review pursuant to Rule 105(a) should be limited to  evidence that was on file at the time the prior decision was made. If the  challenge is based on new evidence, the challenged decision is not "final"  with respect to that evidence within the meaning of Rule 104(a).


24
We also note that the regulation which provides for CUE challenges to Board  decisions requires such challenges to "be based on the record and the law  that existed when [the challenged] decision was made." 38 C.F.R.  § 20.1403(b)(1). In Disabled American Veterans v. Gober, 234 F.3d 682, 697  (Fed. Cir. 2000), we upheld this regulation as a reasonable exercise of the  agency's authority to fill a gap in 38 U.S.C. § 7111-the absence of an  explanation of the meaning of the term "evidence" in that statute.  Interpreting Rule 105(a) in a manner that is consistent with the  corresponding regulation for CUE challenges to Board decisions harmonizes  the mechanisms for reviewing veteran's benefits decisions, and is  particularly appropriate where we have determined that § 7111, which  authorizes CUE challenges to Board decisions, is identical in relevant part  to § 5109A. Id. at 696.


25
We therefore affirm the court's interpretation of the term "evidence" in §  5109A(a) and Rule 105(a) as being limited to evidence that was of record at  the time the challenged RO decision was made.

III.
The Presumption of Regularity

26
In his appeal to the Court of Appeals for Veterans Claims, Mr. Pierce  argued that the 1945 RO Decision was based on CUE because the RO had  misapplied Extension No. 6 of the Schedule for Rating Disabilities  ("Extension 6") in effect at the time. Specifically, Mr. Pierce argued that  there was no evidence that his partial employment was "feasible and  advised," as Extension 6 required for a 50% disability rating. The court  responded to this argument by noting that, at the time the 1945 RO Decision  was issued, there was no requirement that the RO provide a comprehensive  statement of the reasons and bases for its decision, as required under  current law. Pierce, slip op. at 5. The court then proceeded to apply "a  presumption of regularity" to the 1945 RO Decision. Id. Doing so, it  concluded that "the requisite finding [that partial employment was feasible  and advised] is implicit and not inconsistent with the evidence then of  record." Id. The court determined that Mr. Pierce had failed to rebut the  presumption of regularity and therefore affirmed the Board decision  upholding the 1945 RO Decision. Id. at 6.


27
Mr. Pierce argues that the Court of Appeals for Veterans Claims'  application of the presumption of regularity in this case was contrary to  the express language of 38 U.S.C. § 5107(b), which provides that "[w]hen  there is an approximate balance of positive and negative evidence regarding  any issue material to the determination of a matter, the Secretary shall  give the benefit of the doubt to the claimant." Veterans Claims Assistance  Act, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (revising the language  of 38 U.S.C. § 5107(b)). Mr. Pierce contends that the statute required the  court to consider whether there was an approximate balance of evidence on  all issues that were material to his claim. He argues that, under  § 5107(b), a preponderance of the evidence is required before an issue can  be resolved against the veteran. Therefore, Mr. Pierce argues, the court's  use of a presumption to resolve the "feasible and advised" issue against  him violated § 5107(b). In addition, although such language does not appear  in the court's decision, Mr. Pierce argues that the court's requirement for  "clear" evidence to overcome the presumption also violated § 5107(b).


28
We have jurisdiction over this issue because it is founded on a challenge  to the court's interpretation of § 5107(b). That is, to resolve this issue,  we must determine whether the Court of Appeals for Veterans Claims'  implicit conclusion that its application of the presumption of  administrative regularity is consistent with the requirements of § 5107(b)  reflects a correct interpretation of that statute.


29
Final RO decisions are entitled to a presumption of validity. Berger v.  Brown, 10 Vet. App. 166, 169 (1997). The party bringing a CUE challenge to  a final RO decision bears the burden of proving that the decision was based  on a clear and unmistakable error. Id. This burden is not satisfied by the  mere assertion that the decision contained CUE; instead, the party must  describe the alleged error "with some degree of specificity" and must  provide persuasive reasons "as to why the result would have been manifestly  different but for the alleged error." Fugo v. Brown, 6 Vet. App. 40, 44  (1993).


30
Here, Mr. Pierce asserted that there was CUE in the 1945 RO Decision  because the RO had not made a finding that the "feasible and advised"  requirement of Extension 6 was satisfied. The Court of Appeals for Veterans  Claims rejected this argument, noting that the RO was not required to set  forth the reasons and bases for its decision, i.e., the RO was not required  to include in its decision a statement of the findings that supported the  decision. Pierce, slip op. at 5. The court referred to the presumption of  regularity to explain why, in the absence of evidence to the contrary, it  would assume that the RO had made the required finding. Id. The court  determined, moreover, that such a finding was consistent with the evidence  of record at the time the decision was made. Id.


31
In this context, the Court of Appeals for Veterans Claims' reliance on the  presumption of administrative regularity did not conflict with § 5107(b).  The only "evidence" on the issue of whether the RO considered the "feasible  and advised" requirement of Extension 6 is the RO decision awarding Mr.  Pierce a 50% disability. In view of (i) the presumption of validity that  attaches to final RO decisions, (ii) the fact that, in 1945, an RO was not  required to set forth its findings of fact in its decision, and (iii) the  court's determination that the requisite finding on the "feasible and  advised" requirement was consistent with the evidence of record, the court  correctly presumed that the RO made the required finding. Because Mr.  Pierce offered no evidence to the contrary, there was no "approximate  balance of the evidence" that would have required the court to decide this  issue in favor of Mr. Pierce. Instead, the preponderance of the evidence,  indeed the only evidence, indicated that the required finding was made.


32
The level of proof the Court of Appeals for Veterans Claims required of Mr.  Pierce in order to overcome the presumption of regularity is not clear from  the court's decision. Because Mr. Pierce offered no proof on this issue,  the court did not have to determine whether his proof was sufficient to  overcome the presumption. However, even if the court required "clear  evidence" to rebut the presumption, we would not find a conflict with §  5107(b) because § 5109A requires evidence of "clear" error to establish a  CUE claim.

IV.
38 U.S.C. § 7261(a)

33
Mr. Pierce argues that the Court of Appeals for Veterans Claims abused its  discretion by failing to comply with its statutory obligation to determine  whether the Board decision upholding the 1945 RO Decision was arbitrary,  capricious, an abuse of discretion, or otherwise not in accordance with  law, as required by 38 U.S.C. § 7261(a). Specifically, Mr. Pierce contends  that the court's disposition of his argument regarding the application of  Extension 6 did not comply with the statute.


34
The relevant portion of § 7261(a) provides that the court "shall . . . hold  unlawful and set aside decisions . . . found to be . . . arbitrary,  capricious, an abuse of discretion, or otherwise not in accordance with  law." 38 U.S.C. § 7261(a) (Supp. IV 1998). Mr. Pierce argues that the court  failed to comply with this statute when it failed to provide any analysis  or make any findings on the issue of whether the Board's determination that  the 1945 RO Decision properly applied Extension 6 was arbitrary,  capricious, an abuse of discretion, or otherwise not in accordance with the  law. Mr. Pierce also criticizes the court for affirming the Board on this  issue on grounds not relied upon by the Board. Specifically, Mr. Pierce  challenges the court's reliance on the fact that, in its 1945 decision, the  RO was not required to set forth the reasons and basis for the decision and  the court's reliance on the presumption of administrative regularity  because the 1998 Board Decision did not uphold the 1945 RO Decision on  either of those grounds.


35
We have jurisdiction over this issue because it is based upon the assertion  that the Court of Appeals for Veterans Claims court did not comply with the  requirements of its jurisdictional statute, § 7261. See Maggitt v. West,  202 F.3d 1370, 1379 (Fed. Cir. 2000) (noting that "we may subject . . .  issues [of the court's jurisdiction] to appropriate appellate review").


36
We find no merit to this challenge to the court's decision. The court  plainly determined that the Board decision upholding the 1945 RO Decision  "was not arbitrary or capricious, and must be affirmed." Pierce, slip op.  at 6. The court also determined that Mr. Pierce "ha[d] not demonstrated  that the Board committed either legal or factual error that would warrant  reversal or remand," and that the Board decision "was in accordance with the law and thus was neither arbitrary nor capricious nor an abuse of  discretion." Id. at 7. The fact that the court's decision includes  reasoning that is not found in the Board decision arises from the fact that  Mr. Pierce presented to the court an argument that he had not made before  the Board, namely, his argument that the 1945 RO Decision contained CUE  because there was no evidence that Mr. Pierce's partial employment was  "feasible and advised," as Extension 6 required for a 50% disability  rating. Because the Court of Appeals for Veterans Claims has the authority  to hear arguments presented to it in the first instance, Maggitt, 202 F.3d  at 1377, we will not find error in the court's answering of such arguments  in its decisions.


37
Because we have rejected each of Mr. Pierce's challenges to the Court of  Appeals for Veterans Claims decision affirming the 1998 Board Decision with  respect to the absence of CUE in the 1945 RO Decision, we affirm the  court's decision on that issue.

V.
The 1948 RO Decision

38
Mr. Pierce argues that the Court of Appeals for Veterans Claims  misinterpreted Paragraph 13 of the 1945 Schedule for Rating Disabilities  ("Paragraph 13") when it affirmed the Board decision that the 1948 RO  Decision complied with this paragraph. That paragraph provides:


39
When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms. This will not, of course, preclude the correction of erroneous ratings, nor will it preclude giving the veteran the benefit of reasonable doubt as to increase in severity.


40
Mr. Pierce argues that the court should have interpreted Paragraph 13 as  requiring the RO to determine whether there had been an actual change in  his condition before changing his disability rating. Mr. Pierce argues that  the court's error is evident because the court did not consider Mr.  Pierce's symptoms, but only considered whether the RO had applied the  applicable diagnostic code correctly.


41
We hold that we lack jurisdiction with respect to this issue because it  represents a challenge to the court's application of law to facts. Page 6  of the court's decision sets forth its interpretation of Paragraph 13:  "That paragraph requires that, prior to reducing a rating, the adjudicator  must determine whether there has been an actual change for the better in  the benefits recipient's condition." Pierce, slip op. at 6. Because this  interpretation is the same interpretation advocated by Mr. Pierce, Mr.  Pierce's complaint about the court's decision on this issue amounts to  nothing more than a challenge to the court's application of the law to the  facts of the case. Because we lack jurisdiction over such a challenge, see  § 7292(d)(2)(B), we dismiss this portion of Mr. Pierce's appeal.

CONCLUSION

42
For the foregoing reasons, we affirm the decision of the Court of Appeals  of Veterans Claims that affirmed the Board decision upholding the 1945 RO  Decision. We dismiss for lack of jurisdiction that portion of Mr. Pierce's  appeal that represents a challenge to the court's decision regarding the  1948 RO Decision.


43
AFFIRMED-IN-PART and DISMISSED-IN-PART.

COSTS

44
Each party shall bear its own costs.